IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SOLOMON L. MILLS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1266

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 20, 2015.

An appeal from an order of the Circuit Court for Wakulla County.
Dawn Caloca-Johnson, Judge.

Clyde M. Taylor, Jr., St. Augustine, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.


PER CURIAM.

      The appellant appeals the denial of his motion for postconviction relief filed

pursuant to Florida Rule of Criminal Procedure 3.850. The appellant alleged four

grounds for relief. We affirm the denial of grounds two through four. However,

we reverse and remand the denial of ground one for the trial court to attach
portions of the record conclusively refuting the allegation that counsel failed to

inform him of a plea offer, or to hold an evidentiary hearing.



AFFIRMED in part, REVERSED and REMANDED in part.



ROBERTS, C.J., MARSTILLER, and MAKAR, JJ., CONCUR.




                                          2